
	

113 SRES 355 IS: Calling on the Government of the Islamic Republic of Afghanistan to cease the extra-judicial release of Afghan detainees, carry out its commitments pursuant to the Memorandum of Understanding governing the transfer of Afghan detainees from United States custody to Afghan control and to uphold the Afghan Rule of Law with respect to the referral and disposition of detainees. 
U.S. Senate
2014-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 355
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2014
			Mr. Graham (for himself, Mr. Donnelly, Mr. Chambliss, Mr. Blunt, Ms. Ayotte, Mr. McCain, Mr. Blumenthal, Mr. Inhofe, and Mr. Levin) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Calling on the Government of the Islamic Republic of Afghanistan to cease the extra-judicial
			 release of Afghan detainees, carry out its commitments pursuant to the
			 Memorandum of Understanding governing the transfer of Afghan detainees
			 from United States custody to Afghan control and to uphold the Afghan Rule
			 of Law with respect to the referral and disposition of detainees. 

	
	
		Whereas, on March 9, 2012, Afghan General Abdul Rahim Wardak and United States Marine General John
			 Allen signed a
			 Memorandum of Understanding in which the United States reaffirmed its
			 commitment to transfer Afghan nationals detained by the United States
			 Armed Forces
			 at the Detention Facility in Parwan (DFIP) to Afghanistan, provided that
			 the Government of Afghanistan establish an administrative detention regime
			 under its
			 domestic law and comply with its international obligations with
			 respect to due process;Whereas, on March 25, 2013, a Memorandum of Understanding between the United States and Afghanistan
			 called for the creation of an Afghan Review Board (ARB) to convene under
			 Afghan law to determine the disposition of all Afghan detainees;Whereas, in the event of a dispute over the disposition of detainees, the March 2013 Memorandum of
			 Understanding also commits the Government of Afghanistan to exchange views
			 and information
			 between the Minister of Defense and the Commander of United States Forces,
			 Afghanistan before any detainee is released;Whereas the Government of Afghanistan has announced the imminent release of 65
			 dangerous
			 individuals from the DFIP without referral to the
			 Afghan justice system, despite evidence showing these detainees have
			 engaged in violent crimes against the Afghan people and under protest from
			 United States Forces, Afghanistan;Whereas detainees from this group of 65 are directly linked to attacks wounding or killing 32
			 United States or Coalition Forces and attacks wounding or killing 23
			 Afghan
			 National Security Forces or Afghan civilians;Whereas the United States Government has declassified and provided hundreds of pages of evidence
			 and
			 investigative leads to the ARB;Whereas the Justice Center in Parwan has successfully adjudicated more than 3,000 criminal cases of
			 individuals who committed acts of terror against Coalition Forces, Afghan
			 National Security Forces, and the people of Afghanistan;Whereas there is a legitimate force protection concern for the lives of Coalition Forces and Afghan
			 National Security Forces if any disputed individual is released, since the
			 primary weapon of choice is the improvised explosive device, which also
			 poses a significant threat to Afghan civilians;Whereas there is evidence that some detainees already released by the ARB have rejoined the fight
			 against Coalition Forces;Whereas, despite evidence to the contrary, President of Afghanistan Hamid Karzai stated the
			 prisoners set
			 to be released are innocent and must be released;Whereas releasing the dangerous detainees deprives the people of Afghanistan of their day in court
			 and
			 undermines the rule of law in the country;Whereas the release of detainees under these conditions is not authorized, and the ARB is
			 performing
			 an extra-judicial function, contrary to the rule of law in Afghanistan;
			 andWhereas this extra-judicial action harms the prospective Bilateral Security Agreement between the
			 United States and Afghanistan for post-2014 United States military
			 presence in the country: Now, therefore, be it
	
		That the Senate—(1)insists President of Afghanistan Hamid Karzai honor the terms included in the Memorandum of
			 Understanding,
			 dated March 25, 2013;(2)insists that if the Afghan Review Board (ARB) will not follow the conditions set forth in the
			 Memorandum
			 of Understanding,
			 that the ARB shall be dismantled and the National Directorate for
			 Security (NDS) and Afghan prosecutors shall determine how to handle the
			 remaining
			 detainees;(3)urges close and continuing communication between the Minister of Defense and the Commander of
			 United States Forces, Afghanistan prior to the release of any detainee;(4)urges the Government of Afghanistan to cease the extra-judicial release of detainees and instead
			 refer the
			 dangerous individuals and the remainder of the ARB cases for prosecution
			 at the Justice Center in Parwan or for investigation by the NDS; and(5)calls on the Secretary of State to consider the Government of Afghanistan’s adherence to existing
			 detainee memoranda of understanding in implementing the certification
			 requirements for assistance for Afghanistan under section 7044(3) of the
			 Department of	State, Foreign
			 Operations, and Related Programs Appropriations Act, 2014 (division K of
			 Public Law 113–76).
